AUTOMATIC DATA PROCESSING, INC.

CHANGE IN CONTROL SEVERANCE PLAN

FOR

CORPORATE OFFICERS

(as amended as of June 15, 2006)

 

The purpose of this Change in Control Severance Plan for Corporate Officers (the
“Plan”) is to enable Automatic Data Processing, Inc., a Delaware corporation
(the “Company”), to offer a form of income protection to “Participants” (as
defined in Section 7.5 below) in the event their employment with the Company
terminates under certain circumstances due to a “Change in Control” (as defined
in Section 7.2 below).

 

ARTICLE I: BENEFITS

 

1.1

Eligibility for Benefits; Benefits; Payment; and Rights of Participants.

 

 

(a)

If a Change in Control occurs prior to the date a Participant’s employment with
the Company terminates, then upon the termination of the Participant’s
employment by the Company without “Cause” (as defined in Section 7.1 below) or
by the Participant for “Good Reason” (as defined in Section 7.4 below)
(individually, a “Qualifying Termination”), such Participant shall be paid the
applicable “Severance Benefit” (as defined below) and shall receive the
additional benefits described in this Article I. The term “Severance Benefit”
shall mean:

 

 

(i)

if the Qualifying Termination occurs during the two year period following the
Change in Control, an amount equal to 150% of the Participant’s “Current Total
Annual Compensation” (as defined in Section 7.3 below); and

 

 

(ii)

if the Qualifying Termination occurs during the third year after the Change in
Control, an amount equal to 100% of the Participant’s Current Total Annual
Compensation.

 

 

(b)

Any Participant entitled to a Severance Benefit (in accordance with Section
1.1(a) above) shall receive his Severance Benefit in the form of a lump-sum
payment within 30 business days, or at such earlier time as required by
applicable law, after his employment with the Company terminates.

 

1.2

Additional Benefits. A Participant entitled to receive a Severance Benefit shall
also receive the following additional benefits:

 



 

 

 

 

(a)

The Company shall cause options to purchase Company stock (“Stock Options”) held
by a Participant that are not fully vested and exercisable on the date of the
Qualifying Termination to:

 

 

(i)

where the Qualifying Termination occurs during the two year period following the
Change in Control, become fully vested and exercisable as of the date of such
Qualifying Termination; and

 

 

(ii)

where the Qualifying Termination occurs during the third year after the Change
in Control, become fully vested and exercisable as of the date of such
Qualifying Termination as to those Stock Options that would otherwise have
vested within one year after the Qualifying Termination.

 

 

(b)

The Company shall cause unvested restricted shares of Company stock (the
“Restricted Shares”) held by a Participant on the date of the Qualifying
Termination to:

 

 

(i)

where the Qualifying Termination occurs during the two year period following the
Change in Control, become fully vested as of the date of such Qualifying
Termination as to those Restricted Shares for which the vesting restrictions
would otherwise have lapsed within two years after the Qualifying Termination;
and

 

 

(ii)

where the Qualifying Termination occurs during the third year after the Change
in Control, become fully vested as of the date of such Qualifying Termination as
to those Restricted Shares for which the vesting restrictions otherwise would
have lapsed within one year after the Qualifying Termination.

 

 

(c)

Where the Qualifying Termination occurs during the two year period following the
Change in Control, the number of shares of Restricted Stock a Participant would
have been entitled to receive had the performance goals been achieved at the
100% target rate in each of the then ongoing 2-year performance-based restricted
stock programs (PBRS) and the 2-year accelerated revenue growth programs (ARP),
and/or any successor programs to the PBRS and ARP programs, shall be sold by the
Company to such Participant on the date of the Qualifying Termination.

 

1.3

Reduction of Payments. If a Participant determines that his receipt of any
payment and/or non-monetary benefit under this Plan (including, without
limitation, the accelerated vesting of Stock Options and/or Restricted Shares)
(collectively, the “Payments”) would cause him to become subject to the excise
tax imposed under Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), the Company shall, as and only as instructed by such Participant
in writing prior to the date of his Qualifying Termination, reduce his

 

2

 



 

Payments in the manner and in the amounts determined by the Participant to be
necessary to avoid the application of such excise tax. If requested by a
Participant, the Company shall, at the Company’s expense, determine and advise
the Participant prior to his Qualifying Termination of the amount by which the
Company would report to the Internal Revenue Service that the Payments to the
Participant constitute “excess parachute payments,” as defined in Section 280G
of the Code if the Participant does not elect to reduce the Payments as
described in this Section 1.3.

 

1.4

Rights of Participants. Nothing contained herein shall be held or construed to
create any liability or obligation on the Company to retain any Participant in
its service or in a corporate officer position. All Participants shall remain
subject to discharge or discipline to the same extent as if the Plan did not
exist.

 

ARTICLE II: FUNDING

 

2.1          Funding. The Plan shall be funded out of the general assets of the
Company as and when benefits are payable under the Plan. All Participants shall
be solely general creditors of the Company.

 

ARTICLE III: ADMINISTRATION OF THE PLAN

 

3.1

Plan Administrator. The general administration of the Plan shall be placed with
the Compensation Committee of the Board or an administrative committee appointed
by the Board (the “Committee”).

 

3.2

Reimbursement of Expenses of Committee. The Company shall pay or reimburse the
members of the Committee for all reasonable expenses incurred in connection with
their duties hereunder.

 

3.3

Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. No member of the Committee may act with respect to a matter
which involves only that member.

 

3.4

Delegation of Authority. The Committee may delegate any and all of its powers
and responsibilities hereunder to other persons by formal resolution filed with
and accepted by the Board. Any such delegation shall not be effective until it
is accepted by the Board and the persons designated and may be rescinded at any
time by written notice from the Committee to the person to whom the delegation
is made.

 

3.5

Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its

 

3

 



 

work in connection with the Plan, and the Company shall pay the fees and
expenses of such persons.

 

3.6

Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan, and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

 

3.7

Compliance with Applicable Law. The Company shall be deemed the administrator of
the Plan for the purposes of any applicable law and shall be responsible for the
preparation and filing of any required returns, reports, statements or other
filings with appropriate governmental agencies. The Company shall also be
responsible for the preparation and delivery of information to persons entitled
to such information under any applicable law.

 

3.8

Reimbursement of Expenses. If any contest or dispute shall arise under this Plan
involving termination of a Participant’s employment with the Company or
involving the failure or refusal of the Company to perform fully in accordance
with the terms hereof, the Company shall, immediately after the date a court
issues a final order from which no appeal can be taken, or with respect to which
the time period to appeal has expired, reimburse such Participant for all
reasonable legal fees and expenses, if any, paid by the Participant in
connection with such contest or dispute (together with interest in an amount
equal to the Chase Manhattan Bank prime rate from time to time in effect, such
interest to begin to accrue on the dates Participant actually paid such fees and
expenses through the date of payment thereof); provided, however, the
Participant shall not be entitled to any reimbursement for his legal fees and
expenses if a court has made a final determination that the Participant’s
position was without merit.

 

ARTICLE IV: AMENDMENT AND TERMINATION

 

4.1

Amendment and Termination. The Company reserves the right to amend or terminate,
in whole or in part, any or all of the provisions of this Plan by action of the
Board at any time; provided, that, following a Change in Control, the Company
shall no longer have the power to amend or terminate the Plan, except for
amendments to comply with changes in applicable law which do not reduce the
benefits and payments due hereunder in the event of a Qualifying Termination;
provided, further, that, in no event shall any amendment reducing the benefits
provided hereunder or any Plan termination be effective until at least six
months after the date of the applicable action by the Board.

 

ARTICLE V: SUCCESSORS

 

5.1

Successors. The Company shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially

 

4

 



 

all the business or assets of the Company, expressly and unconditionally to
assume and agree to perform the Company’s obligations under this Plan, in the
same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place. In such event, the term
“Company”, as used in this Plan, shall mean the Company, as applicable, as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the terms and provisions of this Plan.

 

ARTICLE VI: MISCELLANEOUS

 

6.1

No Duty to Mitigate/Set-off. No Participant entitled to receive a Severance
Benefit shall be required to seek other employment or to attempt in any way to
reduce any amounts payable to him pursuant to this Plan. The Severance Benefit
payable hereunder shall not be reduced by any compensation earned by the
Participant as a result of employment by another employer or otherwise. The
Company’s obligations to pay the Severance Benefits and to perform its
obligations hereunder shall not be affected by any circumstances including
without limitation, any set off, counterclaim, recoupment, defense or other
right which the Company may have against the Participant.

 

6.2

Headings. The headings of the Plan are inserted for convenience of reference
only and shall have no effect upon the meaning of the provisions hereof.

 

6.3

Use of Words. Whenever used in this instrument, a masculine pronoun shall be
deemed to include the masculine and feminine gender, and a singular word shall
be deemed to include the singular and plural, in all cases where the context so
requires.

 

6.4

Controlling Law. The construction and administration of the Plan shall be
governed the laws of the State of New York (without reference to rules relating
to conflicts of law).

 

6.5

Withholding. The Company shall have the right to make such provisions as it
deems necessary or appropriate to satisfy any obligations it reasonably believes
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to this Plan.

 

6.6

Severability. Should any provision of the Plan be deemed or held to be unlawful
or invalid for any reason, such fact shall not adversely affect the other
provisions of the Plan unless such determination shall render impossible or
impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.

 

6.7

Rights Under Other Plans, Policies, Practices and Agreements.

 

 

5

 



 

 

 

(a)

Other than as expressly provided herein, the Plan does not supersede any other
plans, policies, and/or practices of the Company.

 

 

(b)

The Plan supersedes any other change in control severance plans, policies and/or
practices of the Company as to the Participants; provided, that, the Plan shall
not supersede any individual executed agreement or arrangement between a single
Participant and the Company in effect on March 21, 2001 or thereafter, which
agreement specifically addresses payments or benefits made or provided upon
termination of employment or in connection with a Change in Control including,
but not limited to, the agreements set out on Appendix “A” hereto (an
“Additional Agreement”). If a Participant is due benefits or payments under both
an Additional Agreement and the Plan and/or where the Plan and the applicable
Additional Agreement have inconsistent or conflicting terms and conditions, the
Participant shall receive the greater of the benefits and payments, and the more
favorable terms and conditions to him, under the Additional Agreement and the
Plan, determined on an item-by-item basis.

 

6.8

Insurance. The Company shall continue to cover the Participants, or cause the
Participants to be covered, under any director and officer insurance maintained
after a Change in Control for directors and officers of the Company or its
successor (whether by the Company or another entity) at no less of a level as
that maintained by the Company or its successor for its directors and officers.
Such coverage shall continue for any period during which the Participant may
have any liability for his actions or omissions. Following a Change in Control
and in addition to any rights under any other indemnification agreement, the
Company or its successor shall indemnify the Participant to the fullest extent
permitted by law against any claims, suits, judgments, expenses arising from,
out of, or in connection with the Participant’s services as an officer or
director of the Company, or as a fiduciary of any benefit plan of the Company.

 

ARTICLE VII: DEFINITIONS.

 

7.1

“Cause” shall mean: (A) gross negligence or willful misconduct by a Participant
which is materially injurious to the Company, monetarily or otherwise; (B)
misappropriation or fraud with regard to the Company or its assets; or (C)
conviction of, or the pleading of guilty or nolo contendere to, a felony
involving the assets or business of the Company. For purpose of the preceding
sentence, no act or failure to act by a Participant shall be considered
“willful” unless done or omitted to be done by such Participant in bad faith and
without reasonable belief that the Participant’s action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board, or based upon the
advice of counsel for the Company, shall be conclusively presumed to be done, or
omitted to be done, by the Participant in good faith and in the best interests
of the Company.

 

 

6

 



 

 

7.2

“Change in Control” shall mean the occurrence of any of the following: (A) any
“Person” (as defined in Section 3(a)(9) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), excluding the Company, any subsidiary of the
Company, or any employee benefit plan sponsored or maintained by the Company
(including any trustee of any such plan acting in his capacity as trustee),
becoming the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act) of securities of the Company representing 35% or more of the total combined
voting power of the Company’s then outstanding securities; (B) the merger,
consolidation or other business combination of the Company (a “Transaction”),
other than a Transaction immediately following which the stockholders of the
Company immediately prior to the Transaction continue to be the beneficial
owners of securities of the resulting entity representing more than 65% of the
voting power in the resulting entity, in substantially the same proportions as
their ownership of Company voting securities immediately prior to the
Transaction; or (C) the sale of all or substantially all of the Company’s
assets, other than a sale immediately following which the stockholders of the
Company immediately prior to the sale are the beneficial owners of securities of
the purchasing entity representing more than 65% of the voting power in the
purchasing entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction.

 

7.3

“Current Total Annual Compensation” shall be the sum of the following amounts:
(A) the greater of a Participant’s highest rate of annual salary during the
calendar year in which his employment terminates or such Participant’s highest
rate of annual salary during the calendar year immediately prior to the year of
such termination; and (B) the average of a Participant’s annual bonus
compensation (prior to any bonus deferral election) earned in respect of the two
most recent calendar years immediately preceding the calendar year in which the
Participant’s employment terminated.

 

7.4

“Good Reason” shall mean the occurrence of any of the following events after a
Change in Control without the Participant’s express written consent: (A)
material diminution in the value and importance of a Participant’s position,
duties, responsibilities or authority as of the date immediately prior to the
Change in Control; or (B) a reduction in a Participant’s aggregate compensation
or benefits; or (C) a failure of any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) of the Company to
assume in writing the obligations hereunder. A termination for Good Reason shall
mean a termination by a Participant effected by written notice given by the
Participant to the Company within 30 days after the occurrence of the Good
Reason event, unless the Company shall, within 15 days after receiving such
notice, take such action as is necessary to fully remedy such Good Reason event
in which case the Good Reason event shall be deemed to have not occurred.

 

7.5

“Participant” shall mean an employee who is a corporate officer of the Company
on the date of a Change in Control as a result of his election by the Board.

 

7

 



 

Notwithstanding the foregoing, if an employee who is not a corporate officer on
the date of a Change in Control reasonably demonstrates that, in contemplation
of the Change in Control or at the request of a party which subsequently causes
a Change in Control, the Company removed him from such office, such employee
shall also be a Participant.

 

As authorized by the Compensation Committee

of the Board of Directors of Automatic Data

Processing, Inc. on January 23, 2001, and as

ratified and adopted by the Board of Directors

of Automatic Data Processing, Inc. on

March 21, 2001, and as amended by the

Compensation Committee of the Board of

Directors of Automatic Data Processing, Inc.

on June 15, 2006.

 

 

By:

/s/ James B. Benson                                    

 

James B. Benson, General Counsel,

 

 

Corporate Vice President & Secretary

 

 

 

 

8

 

 

 